Justice SAYLOR,
concurring.
I join the majority disposition of this appeal, because I believe that it effectuates a plain-meaning application of Section 301(c)(2) of the Workers’ Compensation Act, 77 P.S. § 411(2). I write only to note that Employer’s substantive due process *892argument gives me pause, since the plain-meaning interpretation of Section 301(c)(2) eliminates (or at least severely restricts) the conventional workers’ compensation concept of employer-specific work relatedness in the occupational disease setting. I believe, however, that any developed discussion of substantive due process relative to workers’ compensation would need to encompass a discussion of the trilogy of decisions in which the United States Supreme Court, in very general terms, approved the basic loss-spreading scheme inherent in the general workers’ compensation concept as consistent with constitutional due process norms. See New York Central R.R. Co. v. White, 243 U.S. 188, 37 S.Ct. 247, 61 L.Ed. 667 (1917); Hawkins v. Bleakly, 243 U.S. 210, 37 S.Ct. 255, 61 L.Ed. 678 (1917); Mountain Timber Co. v. State, 243 U.S. 219, 37 S.Ct. 260, 61 L.Ed. 685 (1917). Since Employer has not included such a discussion in its brief, or referenced any other substantive due process decision, I find its argument on this point to be insufficiently developed to warrant further consideration in this case.
Justice BALDWIN joins this concurring statement.